Case 1:20-mc-00622-CM Document 3 Filed 01/06/21 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

xX 20-mce-622
In re Coronavirus/COVID 19 Pandemic M-10-468 (CM)
x “Pt teeters
USDC SDNY _ OE
This matter relates to: DOCUMENT bf o
Suspension of In-Person Operations ELECTRONICALLY FILED
(Effective January 19, 2021) DOC #: SS
. [DATE FILED: //6/a2/

FIRST AMENDED STANDING ORDER
(corrected)

McMahon, C.J:
On November 30, 2020, this court suspended in person operations through January 15, 2021.

An extension of this temporary curtailment of operations is required to preserve public health and
safety in light of the recent spike in coronavirus cases, both nationally and within the Southern
District of New York, and other medical developments.

This order outlines the procedures that will be in place during the period January 19 through
February 12, 2021.

IN-PERSON APPEARANCES

All courthouses will be open.

All jury trials scheduled for the period beginning January 19, 2021 and ending February 12, 2021
are adjourned. No petit jurors will be summoned during this extended suspension of operations.
Parties will be notified of a new trial date when one is assigned. In criminal cases, Speedy Trial
Act time shall be excluded from the last scheduled date of expiration until the next conference

scheduled by the presiding judge.

Bench trials and hearings with witnesses (civil or criminal) should be conducted remotely if at all
possible. Presiding judges may, in their discretion and after consultation with the parties, conclude

 
Case 1:20-mc-00622-CM Document 3 Filed 01/06/21 Page 2 of 3

that a bench trial or hearing with witnesses (i) cannot be conducted remotely, and (ii) is of sufficient
urgency that it cannot be adjourned and must be conducted in person,

Routine civil matters must be conducted remotely.

All criminal matters, including presentments, arraignments, criminal conferences, pleas and
sentencings, will be conducted remotely, unless (1) the defendants declines to waive the right to
be physically present, and (2) the court concludes that the matter cannot be postponed, in
conformity with the CARES Act.

If a matter, civil or criminal, that is scheduled for the period covered by this Amended Standing
Order cannot be adjourned or conducted remotely, Chambers must contact Thomas Mixon of the
District Executive’s Office at Thomas.Mixon(@nysd.uscourts.gov to make arrangements.

All grand jury operations will continue during the period covered by this order, including selection
of new grand juries if necessary.

OFFICE OF THE CLERK OF COURT

The Clerk’s Offices in both Foley Square and White Plains will be open during normal business

hours (8:30 AM until 4:00 PM). However, the public counters in the Clerk’s Office will be staffed
only from 11:00 AM until! 2:00 PM.

New cases, motions and other applications should be filed via ECF, Instructions on how to file on
ECF can be found on the court’s website (www.nysd.uscourts.gov). A drop box will be available
during hours when the public counters are closed if papers cannot be filed on ECF. Drop boxes
may not be used when public counters are open. Drop boxes will be emptied regularly but there
may be delays in getting papers to the assigned judge.

Matters that require the immediate attention of a judge, including applications for temporary
restraining orders, should be filed on ECF. However, any party secking immediate judicial
attention must also take steps to alert the judge to the pendency of an emergency application.
If the case is already assigned to a district judge, consult the judge’s individual rules on the court’s
website (www.nysd.uscourts.gov) for information on how to reach the judge, or call and email
chambers. If the case is not already assigned to a district judge, or if you do not hear from the
judge within two hours after trying to make contract, counsel seeking emergency relief ust call
the Clerk of Court at 212-805-0140 to alert someone that immediate judicial assistance is required.
Emergency applications can also be directed to the Part I judge; the Part I Duty Roster is posted

 
Case 1:20-mc-00622-CM Document 3 Filed 01/06/21 Page 3 of 3

on the court’s website, together with the necessary contact information. Parties seeking emergency
relief cannot simply file papers on ECF and assume that they will be heard on an emergent basis.

OFFICE OF THE DISTRICT EXECUTIVE

Members of the staff of the District Executive’s Office will be on site from 8:00 AM until 5:00
PM every weekday. However, the office can be reached only by phone (212-805-0500) or by email.
If you leave a message, calls will be returned during normal business hours. Please email
Covid_response@nysd.uscourts.gov for all COVID-19 related questions or concerns.

Further information about the District Executive’s Office operations during the COVIDI9
pandemic can be found on the court’s website at the following dedicated address:
http://www.nysd.uscourts.gov/covid-19-coronavirus.

PRETRIAL SERVICES/PROBATION

Consult the Southern District website for any changes to the operations of Pretrial and Probation
during this period.

so onbERu ne Me yh

Dated: January 5, 2021

 

Chief Judge
